Citation Nr: 1137506	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  04-26 577	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected scars.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

By a November 2007 decision, the Board denied entitlement to service connection for a cervical spine disability.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Veteran's representative before the Court and VA General Counsel filed a joint motion to vacate the Board's November 2007 decision.  In an August 2009 order, the Court granted the joint motion and remanded the claim to the Board for compliance with the joint motion.


REMAND

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

According to the August 2009 joint motion for remand, instructions regarding a VA examination from the Board's November 2005 remand were not substantially complied with and a new examination is required.  Consequently, the claim must be remanded.

A VA examination of the Veteran's cervical spine was conducted in April 2006.  The examiner was to provide an opinion as to whether the Veteran's congenital fusion of the cervical spine at C3-4 and C6-7 is a defect or a disease, as defined by VAOPGCPREC 82-90 (1990) (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).  If the examiner found that the Veteran's congenital fusion at C3-4 and C6-7 is a "defect," then he or she was to provide an opinion as to whether or not there was any superimposed disease or injury in connection with congenital defect; and if so, whether it is at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active military service.  If the examiner found that the Veteran's congenital fusion at C3-4 and C6-7 or Klippel-Feil syndrome was a "disease," then he or she was to provide an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by, the Veteran's period of active military service.  The examiner was also to provide an opinion as to whether it is at least as likely as not that any identified disability of the Veteran's cervical spine was caused or made worse by service-connected scars/shrapnel wounds of the head.

The April 2006 VA examiner found, in part, that the Veteran's congenital fusion was a defect due to development.  The examiner stated that this is a frequent complication of congenital nonsegmentation.  He gave the opinion that it is less likely as not that spondylitic changes of the Veteran's cervical spine were a complication of the Veteran's soft tissue injuries experienced while on active duty.

The August 2009 joint motion for remand indicated that the examiner's bare statement did not adequately address whether the Veteran's condition was related to his active military service or whether the condition was caused or aggravated by service-connected scars/shrapnel wounds.  Therefore, it is necessary to remand the claim in order to afford the Veteran a new medical examination that complies with the Board's November 2005 remand instructions.  See Stegall, 11 Vet. App. at 271.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination of his cervical spine.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The examiner should review the claims file in connection with the examination.  After examining the Veteran, and conducting any indicated testing, the examiner should offer an opinion as to whether the Veteran's congenital fusion of the cervical spine at C3-4 and C6-7, is a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(a)  If the examiner finds that the Veteran's congenital fusion at C3-4 and C6-7 is a "defect", then he or she should offer an opinion as to whether or not there is any superimposed disease or injury in connection with the congenital defect (such as disc disease); and if so, whether it is at least as likely or not (i.e., there is at least a 50 percent probability) that the identified superimposed disease or injury (such as disc disease) is related to the Veteran's period of active military service.  

(b)  If the examiner finds that the Veteran's congenital fusion at C3-4 and C6-7 or Klippel-Feil syndrome is a "disease," then he or she should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (i.e., a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's period of active military service.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(c)  The examiner should also opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any identified disability of the Veteran's cervical spine was caused or made worse by service-connected scars/shrapnel wounds of the head.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(d)  All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.  Any opinion provided must not be merely a bare statement.  For an opinion to have value, it must be factually accurate, fully articulated, and contain sound reasoning for the conclusion.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

